Plaintiffs recovered judgment against the defendants as joint tort feasors. The city of New York paid such judgment and moved under section 211-a of the Civil Practice Act for contribution from the defendant-appellant. Judgment and order directing *710the clerk of the Supreme Court, Bronx county, to enter judgment in the sum of $10,000, with interest from May 31,1934, against defendant-appellant and in favor of the city of New York unanimously affirmed, with costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.